Banke, Judge.
In this appeal from his conviction for selling marijuana in violation of the Controlled Substances Act, the appellant’s sole contention is that the evidence was insufficient to establish his guilt beyond a reasonable doubt. Held:
We have reviewed the evidence and find it sufficient to enable a rational trier of fact to find the appellant guilty beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). We do not accept the appellant’s contention that the “circumstances” were equally as compatible with guilt as with innocence. The G. B. I. agent to whom the appellant was accused of making the sale testified positively that the appellant was the seller. The question of whether he might have been mistaken in his identification was for the jury to decide.

Judgment affirmed.


Deen, P. J., concurs. Carley, J., concurs in the judgment only.